USCA4 Appeal: 22-1061      Doc: 20         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1061


        SEYED AKHAVI,

                            Plaintiff - Appellant,

                     v.

        THOMAS NELSON COMMUNITY COLLEGE; VIRGINIA COMMUNITY
        COLLEGE SYSTEM,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:21-cv-00017-RBS-RJK)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Barbara Queen, LAWRENCEQUEEN, Richmond, Virginia, for Appellant.
        Jason S. Miyares, Attorney General, Charles H. Slemp, III, Chief Deputy Attorney General,
        Andrew N. Ferguson, Solicitor General, Erika L. Maley, Principal Deputy Solicitor
        General, Kevin M. Gallagher, Deputy Solicitor General, M. Jordan Minot, Assistant
        Solicitor General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
        Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1061      Doc: 20         Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Seyed Akhavi appeals the district court’s order denying his motion for leave to file

        a second amended complaint and granting Defendants’ motion to dismiss Akhavi’s

        employment-related claims, including his discrimination, harassment, and retaliation

        claims brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

        to 2000e-17. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. See Akhavi v. Thomas Nelson Cmty. Coll., No. 4:21-cv-

        00017-RBS-RJK (E.D. Va. Dec. 16, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2